DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6, 12-13, 15, 17-18 are currently pending and are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2020 has been entered.

Response to Amendment/Arguments
The Amendment filed 7/2/2020 is not compliant with the requirements of 37 CFR 1.121(c) because claim 1 is indicated as amended although no changes were made or indicated. However, since Applicant’s reply appears bona fide, the amendment has been entered at the discretion of the examiner. Appropriate correction is required.
Applicant’s arguments have been fully considered and are addressed below: 

35 USC § 112 Rejection
The rejection of claim 15 under 35 USC 112 (d) has been overcome by the amendment 
changing the claim dependency from claim 14 to claim 12. The rejection has been withdrawn.

Double Patenting Rejection
The rejection of claims 1-6, 13 and 17-18 for nonstatutory obvious double patenting (NSDP) over US 9,956,233 has not been overcome because Applicant’s arguments are not persuasive. 
Firstly, Applicant argues that the granting of the instant application would not result in an unjustified or improper extension of patent term. This is not persuasive because an unjustified or improper extension of patent term need not occur in order for a NSDP rejection to be appropriate. For example, when two applications are filed on the same day, a double patenting rejection may be appropriate in both application even though there is no unjustified or improper extension of patent term. Furthermore, “The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(b)  to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.” MPEP 804.
Secondly, Applicant argues that a two-way determination of obviousness should be applied. MPEP 804(II)(B)(2)(c) states the following:
A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) ("The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution."); In re Hubbell, 709 F.3d 1140, 106 USPQ2d 1032 (Fed. Cir. 2013)("[P]rosecution choices resulted in the foreseeable consequence that the ′685 patent issued before the application claims on appeal. Given these circumstances, and because it is undisputed that the PTO was not solely responsible for the delay, Hubbell is not entitled to a two-way obviousness analysis." 709 F.3d at 1150, 106 USPQ2d at 1039.); see also In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993) (applicant’s voluntary decision to obtain early issuance of claims directed to a species and to pursue prosecution of previously rejected genus claims in a continuation is a considered election to postpone by the applicant and not administrative delay).

Although Applicant argues that the USPTO is solely responsible for earlier filed ‘827 application issuing after the later filed ‘233 patent, the application histories show that the application for the ‘233 patent was pending at the USPO before the ‘827 application arrived for examination. This discrepancy arises from the fact that the ‘827 application was filed as a 371 application, and thus has a filing date corresponding to the filing of the PCT application; however, the ‘233 patent originated from a US application that was filed directly with the USPTO. In other words, Applicant’s decision to file one application through the PCT and the other application directly with the USPTO predictably resulted in the correct order of examination and, consequently, the earlier issuance of the ‘233 patent.  Thus, the reason the ‘233 patent issued prior to the issuance of the instant application is due to Applicant’s decision to file the 15/294,083 application directly with the USPTO; thereby ensuring that the ‘083 application would be examined prior to examination of the instant application. Therefore, the rejection is maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 13 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,956,233. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘233 patent disclose compounds of the formula 
    PNG
    media_image1.png
    240
    495
    media_image1.png
    Greyscale
, wherein n is 1, 5, 9 or 11. These compounds anticipate the instantly claimed compounds of the same formula according to claims 1-6. Furthermore, a PHOSITA would have found it obvious to prepare a kit, according to instant claims 13 and 17-18 comprising said compounds and a pharmaceutically acceptable carrier for administration according to the patented methods of treating neurodegenerative diseases. 

Claims 1-6, 12-13, 15, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/472,640 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose the same compounds as instantly claimed. In addition, the copending claims recite a method of using said compounds for treating cancer (copending claim 1) and inhibiting metastasis (e.g., copending claim 10), which renders obvious the claimed method of inhibiting tumor formation using the same compounds.
For example, instant claims 1 and 2 are drawn to the compounds recited by copending claims 7, 12 and 17, and instant claims 3-6 are drawn to compounds recited by copending claims 8, 13 and 19. 
Instant claims 12 and 15 are drawn to a method of inhibiting tumor formation, which is rendered obvious by the copending claims’ recitation of a method of treating cancer and inhibiting metastasis (i.e., copending claims 1 and 10). 
Instant claims 13, 17 and 18 are drawn to a kit comprising the same aforementioned mito-metformin compounds, which is an embodiment not taught by the copending claims; however, a PHOSITA would have found it obvious to make and use a kit comprising said compounds because the copending claims teach the compounds are useful for treating cancer, wherein the treatment involves administering the claimed compounds, and the PHOSITA would have administered the compounds by transferring a dose from a source (e.g., vial, container, syringe, etc.) or kit comprising said compound. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Amanda L. Aguirre/                                                                                                Primary Examiner, Art Unit 1626